Citation Nr: 0937482	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disabilities of 
multiple joints, to include the shoulders and to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a claimed sleep 
disorder, loss of energy, fatigue, and sweating as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an evaluation in excess of 10 percent 
prior to August 17, 2005, and in excess of 20 percent 
beginning August 17, 2005, for bony prominence of the right 
side of the pelvis with right leg stiffness and pain (right 
pelvis disability).

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastrointestinal disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
tinea cruris and tinea pedis.

7.  Entitlement to an evaluation in excess of 10 percent for 
right foot bunion, status post bunionectomy.

8.  Entitlement to an evaluation in excess of 10 percent for 
left foot bunion, status post bunionectomy.

9.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

10.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ring finger.

11.  Entitlement to a temporary total rating based on the 
need for convalescence following a procedure performed on 
October 3, 2005.  

12.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 
1991, including service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In June 2009, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Veteran's claim for a temporary total rating is decided 
herein while the other issues on appeal are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The Veteran's esophagogastroduodenoscopy with biopsies, 
colonoscopy with multi-level biopsies, and proctoscopy, 
performed on October 3, 2005, in relation to his service-
connected gastrointestinal disability and hemorrhoids, did 
not necessitate convalescence.


CONCLUSION OF LAW

The criteria for a temporary total rating based on the need 
for convalescence following a procedure performed on October 
3, 2005, have not been met.  38 C.F.R. § 4.30 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to a temporary total rating based on 
the need for convalescence following an 
esophagogastroduodenoscopy (EGD) with biopsies, colonoscopy 
with multi-level biopsies, and proctoscopy, which were 
performed on October 3, 2005, in relation to his service-
connected gastrointestinal disability and hemorrhoids.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided VCAA notice by letter mailed in 
November 2005, prior to the initial adjudication of his 
claim.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by the report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective from the date of 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service-connected disability 
resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited);

(3) Immobilization by cast, without surgery, of one major 
joint or more.

A total rating may be extended for one, two, or three months 
beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board finds that the Veteran's EGD with biopsies, 
colonoscopy with multi-level biopsies, and proctoscopy on 
October 3, 2005, did not necessitate convalescence.  The 
operation report for these procedures reflects that the 
Veteran's post-procedure condition was stable, and that the 
procedures were well-tolerated.  There is no indication in 
the record of any postoperative residuals such as 
incompletely healed surgical wounds, or that the procedure 
required any convalescence.  Moreover, the Veteran has not 
asserted that the procedure has resulted in either any 
postoperative residuals, such as incompletely healed surgical 
wounds, or the need for one month of convalescence.  Thus, 
the Board finds that the evidence preponderates against the 
Veteran's claim.  Therefore, it must be denied.


ORDER

A temporary total rating based on the need for convalescence 
following a procedure performed on October 3, 2005, is 
denied.


REMAND

The remaining issues must be remanded for the following 
reasons.

With respect to the issue of service connection for 
disabilities of multiple joints, including the shoulders, the 
record reflects that the Veteran has been diagnosed as having 
multiple joint pains, and that he submitted a letter from his 
private physician Dr. M., indicating that he had chronic pain 
at multiple sites, and that he had been diagnosed with 
osteoarthritis and traumatic arthritis.  On a September 1998 
VA examination, the Veteran was found to have had nontender 
shoulders, and full range of shoulder motion without 
crepitation.  However, the Veteran has not been provided a VA 
examination to determine whether he exhibits objective 
indications of a qualifying chronic disability related to 
joint pain under 38 C.F.R. § 3.317 that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Thus, this matter should be 
remanded for such a medical opinion.  

The Veteran's claim for service connection for a psychiatric 
disability, to include depression and PTSD, also requires 
further development.  The Veteran has claimed the in-service 
stressors of witnessing battles involving tanks and gunfire, 
and being afraid for his life.  The record reflects that in 
response to a request by the Veteran, the U.S. Army Military 
History Institute provided him with documents from the unit 
history for the 1st Brigade Combat Team, 1st Infantry 
Division, of which the Veteran's Field Artillery Battalion 
was a part.  Such documents indicate that the 1st Brigade 
attacked the enemy and destroyed by direct fire tanks and 
infantry firing vehicles, killing 667 enemy soldiers.  

Furthermore, at the August 2008 Board hearing, the Veteran 
claimed the stressor of witnessing a soldier from his unit 
named Specialist Sandiski burned in an accident in February 
1991.  VA has not yet attempted to verify this claimed 
stressor.  

After VA attempts to verify this stressor, the Veteran should 
be provided a VA examination to determine whether his 
experiences in the Persian Gulf such as witnessing tank 
fights and gunfire, or any further verified in-service 
stressors, have resulted in PTSD or any other psychiatric 
disorder.

With respect to the Veteran's claim for service connection 
for a sleep disorder, loss of energy, fatigue, and sweating 
as due to an undiagnosed illness, the record reflects that 
the Veteran has been diagnosed with sleep disorders, 
including possible sleep apnea.  Also, on an August 2000 VA 
Persian Gulf examination, the Veteran was diagnosed as having 
insomnia and fatigue associated with some depression, and the 
examiner noted initiating a mental health consult for an 
evaluation.  This service connection issue is therefore 
inextricably intertwined with the issue of service connection 
for a psychiatric disability, to include depression and PTSD, 
and must also be remanded.  See Babchak v. Principi, 3 Vet. 
App. 466 (1992).  Moreover, the Veteran should be provided a 
VA examination to determine whether he exhibits objective 
indications of a qualifying chronic disability relating to a 
sleep disorder or fatigue under 38 C.F.R. § 3.317 that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 

With respect to his claims for increased ratings, the Veteran 
testified at his June 2009 Board hearing that all of his 
claimed conditions had significantly increased in severity 
since his most recent VA examinations in March 2006.  Where a 
veteran asserts that a disability has worsened since his last 
VA examination, and the last examination is too remote to 
constitute a contemporaneous examination, a new examination 
is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); and also VAOPGCPREC 11-95 (1995).  

Finally, with respect to the Veteran's claim of entitlement 
to a TDIU, the Board notes that this issue is inextricably 
intertwined with the issues being remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
his claimed multiple joint 
disabilities, including the shoulders, 
are related to his active service.  The 
claims folders must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any joint and 
shoulder condition originated during 
active service or is otherwise 
etiologically related to the Veteran's 
period of active service.

The examiner should also provide an 
opinion as to the following: (1) 
whether the Veteran exhibits objective 
indications of a chronic disability 
(indications that are perceptible to an 
examining physician or capable of 
independent verification) resulting 
from chronic fibromyalgia or another 
illness without conclusive 
pathophysiology or etiology; (2) if so, 
whether such disability is 
characterized by overlapping symptoms 
and signs and having such features as 
joint pain, muscle pain, or other such 
disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities; and (3) if such 
disability exists, whether by history, 
physical examination, and laboratory 
tests it cannot be attributed to any 
other known clinical diagnosis.

The rationale for all opinions must be 
provided.

The RO or the AMC should undertake 
appropriate development to obtain 
information that might corroborate the 
Veteran's stressor of witnessing a 
Specialist Sandiski burned in an 
accident in February 1991, to include 
if necessary, requesting verification 
of this event through the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), or other appropriate 
depository.  The RO/AMC should provide 
the JSRRC or other depository with the 
appropriate information, as needed, 
showing service dates, duties, and 
units of assignment.  The JSRRC or 
other depository should be requested to 
verify the Veteran's stressor of 
witnessing a Specialist Sandiski burned 
in an accident in February 1991.

3.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist with appropriate expertise 
to determine if he has PTSD related to 
his active service.  The claims folders 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on the examination 
results and a review of the claims 
folders, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran has PTSD related to witnessing 
battles involving tanks or gunfire 
during his period of service in the 
Persian Gulf, or to any other stressor 
verified by VA prior to the 
examination.  If the Veteran is found 
to have any other acquired psychiatric 
disorder(s), the examiner should 
provide an opinion as to whether there 
is a 50 percent or better probability 
with respect to each such disorder that 
the disorder is etiologically related 
to his active service.  The rationale 
for each opinion expressed also must be 
provided.

4.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
he has a sleep disorder or chronic 
fatigue condition related to his active 
service.  The claims folder must be 
provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
sleep disorder or chronic fatigue 
condition originated during active 
service or is otherwise etiologically 
related to the Veteran's period of 
active service, or to a current 
psychiatric condition.  

The examiner should also provide an 
opinion as to the following: (1) 
whether the Veteran exhibits objective 
indications of a chronic disability 
(indications that are perceptible to an 
examining physician or capable of 
independent verification) resulting 
from chronic fatigue syndrome, or 
another illness without conclusive 
pathophysiology or etiology; (2) if so, 
whether such disability is 
characterized by overlapping symptoms 
and signs and has features such as 
fatigue, sleep disturbances, or other 
such disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities; and (3) if such 
disability exists, whether by history, 
physical examination, and laboratory 
tests it cannot be attributed to any 
other known clinical diagnosis.

The rationale for all opinions 
expressed also must be provided.

5.	The Veteran should be afforded 
examinations by an examiner or 
examiners with sufficient expertise to 
determine the current degree of 
severity of the following service-
connected disabilities: a bony 
prominence of the right side of the 
pelvis with right leg stiffness and 
pain; gastrointestinal disability; 
tinea cruris and tinea pedis; right 
foot bunion, status post bunionectomy; 
left foot bunion, status post 
bunionectomy; hemorrhoids; and 
residuals of a fracture of the right 
ring finger.  The claims folders should 
be made available to and reviewed by 
the examiner(s).  Any indicated studies 
should be performed.

For each examination, the examiner 
should provide both an opinion 
concerning the impact of the service-
connected disability on the Veteran's 
ability to work, and a rationale for 
each opinion expressed.

6.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

7.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


